Title: From James Madison to William C. C. Claiborne, 23 October 1804 (Abstract)
From: Madison, James
To: Claiborne, William C. C.


23 October 1804, Department of State. “I have the honor to acknowledge the receipt of your several letters of the 1st. 4th. two of the 30th. Augt. and 1st. Septr. last; and in order that you may perceive the sentiments of the Executive respecting the case of the British prize Brig Active, enclosed are transmitted to you copies of a letter from Mr. Merry, the Minister of Great Britain, on that subject, and of my answer.”
